                 3:19-cv-03515-JMC               Date Filed 07/13/20          Entry Number 18        Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina



                    Heather K. Coleman,
                         Plaintiff
                             v.                                             Civil Action No.     3:19-03515-JMC




                  Bank of America, N.A.,
                        Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of      %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the Plaintiff shall take nothing of the Defendant as to the Plaintiff’s claims alleging violations of the
SCUTPA, unjust enrichment, and negligence/failure to disclose and these claims are dismissed with prejudice. It is
further ordered that Plaintiff’s claim under S.C. Code Ann. § 40-58-10 is dismissed.

This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having granted
defendant’s motion to dismiss.


Date: July 13, 2020                                                        CLERK OF COURT

                                                                                               s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
